TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00139-CR


Michael Sanchez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 006317, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Ariel Payan, is ordered to tender a brief in this cause no later than July 28, 2003.  No further
extension of time will be granted.
It is ordered June 20, 2003.  

Before Justices Kidd, Patterson and Puryear
Do Not Publish